DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 29 December 2021 with respect to the rejection of claims 3-9 and 12-13 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 3-9 and 12-13 under 35 U.S.C. 112(b) has been withdrawn. 
Applicant's arguments filed 29 December 2021 with respect to the rejections under 35 U.S.C. 103 have been fully considered but they are not persuasive.
In response to Applicant’s argument that Shelley discloses discrete points that are as narrow as possible, it is noted that Shelley merely discloses discrete points of adhesive, but does not disclose nor suggest they be “as narrow as possible.” The points being “as narrow as possible” is an unreasonable inference on the part of the Applicant. Shelley discloses in column 16, lines 21-26, that if the bond points are too wide, the film will have limited stretch. But “too wide” is not the same as “as narrow as possible.” Therefore, Shelley does not teach away from the possibility of bond points having a width of approximately 1 mm. It is further noted that the term “discrete” does not connote any indication of the size of the bond points, but merely defines the bond points as being separate and distinct from one another. Therefore, the rejection under 35 U.S.C. 103 over Shelley is maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shelley et al. (7,833,917).
With respect to claim 1, Shelley discloses a disposable absorbent undergarment, as shown in figure 7, comprising a rear section configured to be positioned against a wearer’s posterior and a front section configured to be positioned against a wearer’s anterior. The undergarment comprises a back sheet, or outer cover, as disclosed in column 23, lines 20-23 and 29-31, formed of a nonwoven material 10, as shown in figure 2 and disclosed in column 11, lines 13-21. The back sheet has a corrugated surface comprising a plurality of peaks and valleys, as shown in figure 2. The back sheet 10 is coupled to an immediately adjacent inner layer 28 via a plurality of adhesive bonds 76, as shown in figure 2. At least one side panel assembly extends from the rear section of the undergarment, as shown but not numbered in figure 7. The side panel 
Shelley discloses all aspects of the claimed invention with the exception of each of the adhesive bonds having a width of approximately 1 mm. Shelley discloses in column 16, lines 23-26, that if the bond points are too wide, the film 28 will have limited stretch and higher tension. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the adhesive bond points of Shelley with a width of approximately 1 mm, to achieve the predictable result of small bond points that do not limit the stretch of the film or increase the tension of the back sheet.
With respect to claim 3, the plurality of peaks and bonds are formed in the nonwoven material 10 by rollers having parallel grooves, as shown in figure 3, and therefore the plurality of peaks and valleys are parallel to one another. The plurality of adhesive bonds 76 are disposed in the valleys, as shown in figure 2, and therefore are also parallel to each other along the length of the back sheet 10.
With respect to claim 4, the plurality of adhesive bonds 76 are positioned at the each valley, as shown in figure 2, which are formed by the grooves shown in figure 4, 
With respect to claim 5, Shelley discloses all aspects of the claimed invention with the exception of the plurality of adhesive bonds being positioned from an immediately adjacent bond by 4 mm. Shelley discloses the plurality of adhesive bonds 76 are positioned at the each valley, as shown in figure 2, which are formed by the grooves shown in figure 4, which have a distance from one another of P, which is disclosed in column 18, lines 1-3, as being about 0.2 inch, or about 5 mm. In the case where claimed amounts do not overlap but are merely close, a prima facie case of obviousness exists (see MPEP 2144.05(I)). It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the adhesive bonds of Shelley positioned from an immediately adjacent bond by 4 mm, since a prima facie case of obviousness exists with the spacing of 5 mm, which is merely close and the difference between the spacings does not provide any unexpected results or criticality.
With respect to claim 7, the adhesive 76 is uniform throughout the nonwoven 10, as disclosed in column 19, lines 39-41, and therefore extends the entire length of the back sheet 10 and inner layer 28.
With respect to claim 8, the adhesive 76 is in discrete portions, as disclosed in column 19, lines 56-59, and therefore extends along a portion of the length of the back sheet 10 and inner layer 28.
With respect to claim 9, the adhesive 76 is in discrete portions, as disclosed in column 19, lines 56-59, and therefore is intermittently disposed between the back sheet 10 and inner layer 28.
With respect to claim 10, the peaks and valleys increase the surface area of the nonwoven material 10, as shown in figure 2, and improve the overall potential for strength of attachment between the hooks of the fastener material and the nonwoven material, as disclosed in column 1, lines 56-65, and column 2, lines 4-13.
With respect to claim 11, the back sheet 10 has a basis weight of 10-50 gsm, as disclosed in column 12, lines 48-50.
With respect to claim 12, the inner layer is a barrier to liquids, as disclosed in column 1, lines 36-40.
With respect to claim 13, the undergarment further comprises a top sheet comprising a breathable and fluid permeable material and an absorbent core comprising an absorbent material wherein the absorbent core is between the top sheet and back sheet, as disclosed in column 22, lines 6-10.
With respect to claim 14, Shelley discloses a disposable absorbent undergarment, as shown in figure 7, comprising a rear section configured to be positioned against a wearer’s posterior and a front section configured to be positioned against a wearer’s anterior. The undergarment comprises a back sheet, or outer cover, as disclosed in column 23, lines 20-23 and 29-31, formed of a nonwoven material 10, as shown in figure 2 and disclosed in column 11, lines 13-21. The back sheet has a corrugated surface comprising a plurality of peaks and valleys formed as a result of adhesive bonds 76 used to couple the back sheet 10 to an inner layer 28, as shown in 
Shelley discloses all aspects of the claimed invention with the exception of each of the adhesive bonds having a width of approximately 1 mm. Shelley discloses in column 16, lines 23-26, that if the bond points are too wide, the film 28 will have limited stretch and higher tension. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the adhesive bond points of Shelley with a width of approximately 1 mm, to achieve the predictable 
With respect to claim 15, the inner layer 28 is immediately adjacent the back sheet 10, as shown in figure 2, and therefore is an immediately adjacent inner layer.
With respect to claim 16, the plurality of peaks and bonds are formed in the nonwoven material 10 by rollers having parallel grooves, as shown in figure 3, and therefore the plurality of peaks and valleys are parallel to one another. The plurality of adhesive bonds 76 are disposed in the valleys, as shown in figure 2, and therefore are also parallel to each other along the length of the back sheet 10.
With respect to claim 17, the plurality of adhesive bonds 76 are positioned at the each valley, as shown in figure 2, which are formed by the grooves shown in figure 4, which have a distance from one another of P, which is disclosed in column 18, lines 1-3, as being 0.333 inch, or 8.5 mm. Therefore, the plurality of adhesive bonds are positioned from an immediately adjacent adhesive bond by 8.5 mm.
With respect to claim 18, Shelley discloses all aspects of the claimed invention with the exception of the plurality of adhesive bonds being positioned from an immediately adjacent bond by 4 mm. Shelley discloses the plurality of adhesive bonds 76 are positioned at the each valley, as shown in figure 2, which are formed by the grooves shown in figure 4, which have a distance from one another of P, which is disclosed in column 18, lines 1-3, as being about 0.2 inch, or about 5 mm. In the case where claimed amounts do not overlap but are merely close, a prima facie case of obviousness exists (see MPEP 2144.05(I)). It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to prima facie case of obviousness exists with the spacing of 5 mm, which is merely close and the difference between the spacings does not provide any unexpected results or criticality.
With respect to claim 20, the inner layer is a barrier to liquids, as disclosed in column 1, lines 36-40.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932. The examiner can normally be reached Monday-Friday 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781